MESKILL, Circuit Judge,
concurring:
I concur in the result reached here and in most of the discussion in the majority opinion. I write separately to explain my disagreement with Judge Newman’s statement in footnote 1 that “[t]he prior judgment, evidencing recent use of excessive force, was admissible under Rule 404(b) of the Federal Rules of Evidence to prove that aggravated state of mind [ — the intent to inflict needless injury].”
I realize that this Circuit has long been committed to the “inclusionary” approach to the admissibility under Fed.R.Evid. 404(b) of similar act evidence. See, e.g., United States v. Benedetto, 571 F.2d 1246, 1248 (2d Cir.1978) (citing McCormick, Evidence § 190, at 447 (2d ed. 1972)). Evidence of similar bad acts is admissible if it is substantially relevant for some purpose other than to show the character of a person in order to prove that he acted in conformity therewith. Id. See also United States v. Brennan, 798 F.2d 581, 589 (2d Cir.1986). However, Officer Fiorillo does not claim that the blows struck were accidental or the result of negligence. Neither does he claim that he thought the plaintiff’s nose was sturdy enough to withstand his forceful blows without injury. Therefore, I fail to see the relevance of evidence that Officer Fiorillo used excessive force against a stranger to this suit one month prior to the incident complained of in this case. This evidence only reflects on Fiorillo’s character, impermissibly sig-nalling the jury that this defendant is a police officer who was found by a court to have brutalized someone in his custody a month before the incident involved in this case and here he has done it again. This evidence should have been excluded under Fed.R.Evid. 404(b). It was also excludable under Fed.R.Evid. 403 as substantially more prejudicial than probative. See Brennan, 798 F.2d at 589.